Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/EP2017/073801, filed 9/20/2017, claiming priority to EP 1636203.7, filed 9/20/2016.
Election/Restrictions
Claims 27-51 are pending. Applicants’ election with traverse of Group II, claims 47-51, in the reply filed on 9/9/2021 is acknowledged. In traverse Applicants argue that Groups I and II recite the same generic compound, with variable groups defined in the same way; Applicants assert that this generic compound has Unity of Invention.
Applicants’ response ignores the analysis set forth in paragraphs 6-9 of the Restriction Requirement mailed 7/14/2021. These paragraphs discuss the requirements for the “special technical feature” needed for Unity of Invention in the context of a Markush grouping; they explain that because the generic structure encompasses compounds which lack a significant structural element shared by all alternatives, the compounds of Formula I’ lack a special technical feature and therefore do not have Unity of Invention.
Since Applicants have not demonstrated any errors in this analysis, the Requirement is maintained and in now made Final.
Accordingly, claims 27-46 are withdrawn. Applicants are reminded that claims 27-46 are not eligible for rejoinder, and that, consequently, they must be canceled before this application can proceed to allowance. See MPEP 821.04(b).
Applicants’ election of species is also acknowledged. The elected species is found allowable over prior art. Therefore, the search was expanded to other species within the claimed genus, as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use 

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-51 are rejected under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of cancers for which HCT116 is an appropriate model or for stimulating ICD markers for some cancer cells by administration of some compounds within the genus of formula I', does not reasonably provide enablement for treatment of all cancers or the treatment of any cancer with all compounds of this invention. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
Under MPEP §2164, in order to satisfy the enablement requirement, a disclosure must enable a person skilled in the art to practice the claimed invention without undue experimentation. The so-called “Wands factors” provide a standard for determining whether a disclosure satisfies the enablement requirement or whether, on the other hand, any experimentation necessary for the practice of the invention is “undue.” In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). The Wands factors are:	
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The breadth of these claims is vast because of the scope of “cancer” and also because of the scope of formula I'.
The enablement prong of 35 U.S.C. §112(a) requires that a patent specification teach the skilled artisan to make and use (not to make and test) the full scope of the claimed invention without undue experimentation.
Cancer is not one disease. Rather, it is a genus of many diverse disorders which share some broad general characteristics, such as uncontrolled cell growth and spread to other areas of the body. According to the National Cancer Institute website (www.cancer.gov), there are over 100 types of cancer. A few of the broad groups of cancers include cancinomas, sarcomas, leukemias, and lymphomas. The specification does not provide or document a clinical nexus between compounds of this invention and any other model for cancer than the HCT116 cell line.
The state of the art of chemical therapeutics for cancer treatment is not advanced, and this area is considered unpredictable. Since neither the specification nor the state of the art provides guidance or direction concerning treatment of the broad scope of cancer types, a skilled artisan would have to conduct numerous levels of experimentation, starting with the most basic proof-of-concept, in order to practice the claimed invention for every individual type of cancer. This amounts to invention, not development. It is an undue amount of experimentation.
The scope of compounds encompassed by the claims includes thousands of compounds that are not represented by any example compound disclosed.
For example, formula I' encompasses compounds such as the following: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Predictability in chemistry and biochemistry depends on the general observation that compounds and groups with similar structures behave similarly. The claimed invention comprises therapeutic use – a use known to be particularly sensitive to structural variations. However, the specification provides no examples with multiple bromo or iodo substituents or polycyclic heteroaryl groups or cyclic groups with greater than six ring atoms – such as the hypothetical compounds depicted above.
The behavior of compounds which differ markedly from those for which the specification provides guidance and direction cannot reasonably be predicted by a skilled artisan. Therefore, a skilled artisan would have no basis on to predict the behavior or effectiveness in therapy for any of the 100s of types of cancer of compounds with substituents equal to moieties that differ from those in the exemplified compounds. Absent predictability of their behavior, the use of such compounds requires invention, not development. That is undue experimentation.

Claim Rejections - 35 USC § 102
Please note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§102 and 103 (or as subject to pre-AIA  35 U.S.C. §§102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraph of 35 U.S.C. §102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Since the elected species was found allowable over prior art, the search was expanded to other species within the genus of formula I':

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 Two such species are depicted below. As represented by these species, claims 47-51 are rejected under 35 U.S.C. §102(a)(1) as anticipated by U.S. 6,759,425 to Sircar, J. et al., which discloses as anticancer agents (abstract) compounds as shown below – labeled as Compounds L84 and L91, at cols. 24 and 26 respectively:

    PNG
    media_image6.png
    201
    396
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    225
    396
    media_image7.png
    Greyscale

These correspond to formula I' with X1 = CR2, R2 = CONR11R12, with R11 = H, R12 = pyridyl; R1,3,4,6,7,22 = H, and X2 = CR5, with R5 = NR21R22, with R21 = H and R22 = COR41, with R41 = phenyl which is either unsubstituted or penta-substituted with fluoro.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. §103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims   are rejected under 35 U.S.C. §103 as unpatentable over  

	
	
Conclusion
V

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622